POWELL, J.
Donald Ralph Younger was charged by information filed in the municipal criminal court of the city of Tulsa, Tulsa county, with the operation of a motor vehicle while under the influence of intoxicating liquor, was tried before a jury on June 11, 1951, found guilty and punishment left to the court, who sentenced defendant to serve fifteen days in the Tulsa county jail, and to pay a fine of $75. Within the extension of time granted for filing, petition in error and case-made, appeal was perfected to this court. A brief in support of petition in error was due to have been filed in this court not later than October 21, 1951, but to date no brief has been filed, nor were appearances made when this case came on for oral argument on the February 13, 1952, docket of this court.
Finding no fundamental error in the record, and by reason of the uniform holding of this court, Skaggs v. State, 84 Okla. Cr. 443, 184 P. 2d 121, and cases cited; Cofer v. State, 94 Okla. Cr. 284, 234 P. 2d 959, the judgment of the municipal criminal court of the city of Tulsa, Tulsa county, is affirmed.
BRETT, P. J., and JONES, J., concur.